Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 5, 2016

                                          No. 04-16-00165-CV

  IN RE PAULINA NAVARRO HERNANDEZ, Individually and as Next Friend of Minor
Children A.M.N. and S.M.N., and their Attorneys Stuart R. White, Kevin W. Liles and Bryan K.
                                           Harris

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On June 30, 2016 the real parties in interest filed a motion for extension of time,
requesting an extension of thirty days to file their response to the relator’s petition for writ of
mandamus. The motion is GRANTED IN PART, DENIED IN PART. A response on behalf of
the real parties in interest is due July 25, 2016. No further extensions will be granted absent a
showing of exceptional circumstances.


           It is so ORDERED on July 5, 2016.

                                                      PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014CVT001295 D3, styled Paulina Navarro Hernandez, Individually
and as Next Friend of Minor Children, A.M.N, and S.M.N. v.FE Express, LLC; Francisco Bernal; and Hector Omar
Lopez, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.